Appleton, C.
The defendant hired of the plaintiff and his partner a horse and wagon to ride on Sunday. The hiring was not for any purpose of necessity or charity. Being illegal between the parties, it is not made legal because the hirer did a kind act by conveying a young lady home, who had been "to meeting” during the day. The contract, so far as disclosed, was indefinite as to time, distance and use, and not being for any purpose of necessity or charity, was one which the law will not enforce, nor will it give compensation for its violation. Way v. Foster, 1 Allen, 408; Morton v. Gloster, 46 Maine, 520.
If the defendant injured the horse and wagon by his careless or negligent driving, the remedy for the bailors would be against him for breach of his duty as bailee, — that is, for a breach of the duties arising from and under the contract of bailment. But, as that contract was against the provisions of the statute, no action could have been maintained upon it.
The only consideration for the note is the liability of the defendant under a contract prohibited by law. But this cannot bo regarded as a legal consideration. The rights of the parties remain as if no note had been given. The original contract being void was not susceptible of ratification. Day v. McAllister, 15 Gray, 433.
In Morton v. Gloster, 46 Maine, 520, and in Woodman v. Hubbard, 5 Foster, 520, the bailee was guilty of a conversion of the property bailed, and was held liable therefor in trover. Not so here. The defendant is not proved to have kept the horse and wagon longer or to have driven *102further than he agreed to. He is not shown to have been guilty of any act of conversion. Exceptions sustained.
Kent, Walton, Dickerson aud Daneorth, JJ., concurred.